﻿144.	 Mr. President, it gives me great pleasure to congratulate you upon your election as President of the thirty-eighth session of the General Assembly. The experience of Panama—and your personal role in that experience—ensure that you will serve in this high office with distinction.
145.	The Australian Government also warmly welcomes Saint Christopher and Nevis, now the 158th Member of the United Nations.
146.	In this year's report on the work of the Organization the Secretary-General observes that the drive towards an effective, peaceful and more equitable world order has slowed, that the incentive to develop international institutions has weakened, that political will has dissipated.
147.	He has urged a return to the far-sighted diplomacy of the founding years of the Organization and a recommitment by all of us to the Charter. The regaining of that vision and that commitment has become an urgent responsibility. We must recognize the extent to which we have drawn on the credit and credibility which underlie the whole operation of the United Nations. We must act with a genuine sense of urgency to re-establish the vitality and the authority of the Organization.
148.	It is true that millions around the world have better lives—have lives to live—because of the work of the United Nations agencies. It is equally true—and we must accept the consequences—that in the past 38 years a very significant proportion of the world's population has grown up judging the United Nations by what it has not been able to do. They are not just the people predisposed to scoff at the noble aspirations defined at the founding Conference at San Francisco. They include the most passionate believers in the civilized world community for which the United Nations stands. They have suffered too long being deprived of what this body can offer them.
149.	We have the Charter. We have the principles. What we lack is the consistent will to implement them—a sufficient commitment to this institution which is the real and only expression of the international community. There are notable achievements on the United Nations record, but we c not overlook any longer those many unfulfilled expectations.
150.	Mr. Evatt, one of the first Presidents of the General Assembly and a distinguished predecessor of mine, sought to guarantee the position of the middle and small Powers because he knew that they would need the United Nations most. He wanted limitations on the use of the veto in the Security Council and enhanced powers for the General Assembly. The importance of these ideas for an effective, participatory United Nations is undiminished.
151.	Realistically, Australia accepts that it is not possible to go back literally to the structure and procedures envisaged in the 1940s. While it is true, for example, that the powers given to the Security Council to deter, prevent, punish and terminate aggression were thought practicable then, they are no longer so. Those sections of the Charter providing such powers were based on a great-Power consensus that was always fragile and, in the event, was short-lived.
152.	Today the Security Council must operate by persuasion and consent, but it must operate better. A number of suggestions have been made in this regard—most notably by the Secretary-General and by the Governments of the Nordic countries. It is the earnest hope of the Australian Government that the specific proposals to come forward during this session will be firm and practical, and that they will be acted upon.
153.	Obviously, the Security Council is at the nub of any proposition to make the operation of the United Nations more effective, and the crucial element in what happens there is the state of relations between the superpowers. It is clear to us all, and acknowledged by the parties themselves, that the relationship is going through a difficult phase. I do not doubt that the leaders of the United States and the Soviet Union are aware that a serious mistake or a breakdown in the management of that relationship could destroy us all in this age of nuclear weapons.
154.	The United Nations was planned to be a forum for discussion of the major issues of concern to the world. But there is a responsibility we all share—particularly the super-Powers, but also the countries of the North and South, East and West—to avoid undermining this institution by allowing it to become merely another venue for the pursuit of sterile objectives such as bilateral competition between the super-Powers or empty rhetoric by one group making unrealistic demands of another.
155.	I appeal to both sides in all earnestness and good faith to pay regard to the wider significance and potential of this single all-embracing institution of the world community. The United Nations is all of us. I do not suggest a retreat from reality, only an effort to minimize the potentially crippling impact upon this body at a time when it is, we have to acknowledge, debilitated.
156.	Obviously, the United Nations can never be fully effective without normal relations between the superpowers. I suggest only that we try to maintain it in the best condition possible until that time arrives.
157.	There is one sense in which the super-Powers live in a world exclusive of others. They deal with each other on issues and on a plane that others cannot share. Yet all our destinies are potentially at stake in their relationship. And it is here in the United Nations that we who are not great Powers see our best opportunity to make known our shared concern.
158.	It seems to us that these great and threatening tensions arise from fundamental misconceptions. The difficulty is to find adequate means of addressing those fundamentals when there are such compelling distractions in the flow of events within the relationship.
159.	There is no ambiguity in Australia's position in the broad picture. We are allied with the United States. We are a democracy. We support democratic institutions and those that share our values. The Australian Government, like Governments of other democracies, expresses the will and the interests of the people who elect us. When the Soviet Union chose to destroy an unarmed Korean airliner we condemned its action in the strongest terms—and that, manifestly, was the feeling of our people. The same was true of the reaction in democratic societies to the invasion of Afghanistan. Democratic Governments reflect their constituencies, or they do not survive. By virtue of that same process, we can assure the Soviets with utter certainty that the people of our democracies have no interest in confrontation.
160.	Whatever judgement Soviet leaders may make about the system in the West, they have no justification for a view that it is bent on the destruction of the Soviet people's security and welfare. In their theoretical analysis of the world and their vision of the future, those Soviet leaders must concede a secure and lasting place to the West and to the non-aligned and developing countries. It is not legitimate to seek the subversion and overthrow of these countries.
161.	In the West, as we also assess future prospects, we must concede a proper place for the Soviet Union—not only in terms of power but also as defined by the legitimate concerns and aspirations of the Soviet peoples. The extent to which those peoples have suffered in war and invasion—and not only in this century—is something almost beyond the comprehension of most of us. Yet that experience greatly influences Soviet judgements and policies, and must be understood. To understand is not to exculpate, however, when transgressions of proper international conduct occur.
162.	Essentially, I am suggesting that wherever possible, we encourage and assist the super-Powers to moderate antagonisms, to obtain new understandings, perhaps to find new mechanisms for political action and consultation, and that all of us rid ourselves of dangerous stereotypes and misconceptions. The United Nations must be capable of providing some of those mechanisms. Unquestionably, the need is even greater now than at the time of the founding of the Organization. From this distance we may judge that there was excessive enthusiasm then for a body with the authority of a final arbiter. Today, we cannot expect it to be that.
163.	Since the fragile consensus of the greater Powers disappeared, the Security Council has had to operate by persuasion and consent—a situation unlikely to change in the near future. Security Council members have a privileged position in the United Nations system. This is even more true of the five permanent members, and especially true of the two super-Powers. It is the view of the Australian Government that additional responsibilities accompany that privilege. The greater the privilege, the greater the responsibility. I hope the Council will begin to look more often to its composition.
164.	I am pleased to note the Secretary-General's efforts to work more closely with the Security Council and hope that they will be reciprocated. It may be timely to review the whole body of procedures and mechanisms employed by the Council. Periodic and private meetings of the Security Council, as envisaged in earlier times, could be useful in the present climate. Private meetings may be helpful in developing arrangements for the informal examination of a dispute in its early stages.
165.	The habit of having public debates after the fighting has started has not, as a general rule, been beneficial. When the Security Council meets during an outbreak of hostilities, it is difficult not to regard a demand for the cessation of hostilities as a minimum demand. Yet, the truth very often is that the demand is not practical and might anyway give an advantage to the aggressor.
166.	One of the trends that has weakened the authority of the United Nations in recent years is the bypassing of the Security Council, usually for one of two reasons: the certainty of a veto or the likelihood of insubstantial action. On the latter point, it is not beyond us to devise a better methodology, taking into account the practical possibilities of information-gathering, United Nations involvement, initiation of discussions or negotiations between the parties and follow-up. As to the veto, valid arguments have been presented frequently for and against it, but it remains with us. In my view, however, we are entitled to expect that those who hold such power will use it with restraint and on the basis of considerations that go beyond mere self-interest. It does not exist to promote immobility.
167.	The Charter was designed as a practical instrument as well as a statement of principle and the veto power is one practical recognition that all States are not equal in terms of power. It is a practical reminder that some Members are able to exercise a stronger claim on our attention than others. On the other hand, the Charter created a democracy in the General Assembly. Here, our common interests predominate. The Assembly and the Security Council should be mutually supportive in their relationship. The overall results should provide, for those many countries who need it, the assurance that the highest priority can be the well-being of their people rather than a costly pursuit of security.
168.	To provide this assurance, I suggest, the United Nations must find the capability and the will to mount effective peace-keeping operations. As I stated earlier, the Organization has been notably weakened by being bypassed when such a need arises; yet there can be no expectation of effective United Nations action. Perhaps the most obvious feature of past peace-keeping ventures by the United Nations was that the war was already under way when the peace-keepers were sent. In these times when grass fires can so readily become conflagrations, we must surely think carefully about the scope for more pre-emptive action.
169.	Along with remedial action in respect of peacekeeping, there is desperate need for revitalized United Nations activity in the areas of disarmament negotiations and the defence of human rights.
170.	A fundamental area of concern to the United Nations and to all decent people is the need for vigilance in the preservation of human rights. The reality is that the United Nations and its Members have made great progress in this field, whether it is defined in terms of fundamental political freedoms, action against racism, action against sexism, or the general development of law and legal practice affecting human rights. But human rights, individually and collectively, are still violated daily. One of the fundamental tests of a principled organization like the United Nations will be its ability to protect the rights of individuals as human beings. Human rights are gravely challenged by deteriorations in economic and political conditions. Seeking to guarantee them in law is essential, but we must stop the common phenomenon of human rights being the first casualty of economic and political difficulty. We must stop this not only because it is wrong, but also because the seeds of a second round of violence are sown when human rights are ignored. Central to the policy of all Governments must be a determination to pursue economic and social policies compatible with the preservation of the rights of the individual.
171.	The debate about the right to development, in the United Nations bodies concerned with human rights, is important in the North-South economic debate. We understand that human rights in the absence of economic rights seem hollow to the poor of the world. Poor men, after all, are more impressed with the provision of bread than with the abstract wisdom of Western thought. They are, however, best served when they benefit from both. Similarly, struggling developing nations are more inspired by guaranteed access to export markets, better pricing policies, adequate credit on reasonable terms and a fair flow of investment funds with which to promote their development than by the cold comfort of homilies about the fictitious free flow of market forces in international trade.
172.	I have noted the emphasis placed by many speakers on the fragility and dangers inherent in the present international economic situation. The nature of these problems, as well as the need for the rich countries of the world to respond generously—and indeed, in their own interests—to the economic difficulties of the developing nations, including the indebtedness of many third-world countries, is clear. If I can expand on a metaphor of Claude Cheysson, the Minister for Foreign Affairs of France, which likened the potential economic failure of some developing countries to an aircraft stalling at the point of take-off, I would add that should crash landings occur, they would be in the midst of substantial slabs of developed nations' economies. The effect would be mutually crippling, not only in terms of the impact of failed major financial institutions, but also as a consequence of the disastrous impact on two-way North-South trade flows. In fact, if we fail to help remedy the economic problems of the developing world, we shall invest deeply and unwisely in policies which may well disable the developed world itself.
173.	In these circumstances, the proposals for the new international economic order, the Brandt Commission report and the principles of the North-South dialogue should command more constructive and determined responses from the developed nations of the world than they have so far been ready to make. Some of the key proposals contain economic and logistical problems, but these difficulties are not reason enough for doing nothing—or, at most, precious little—about them.
174.	As a democratic socialist Government, the Government of Australia is firmly committed to working constructively and practically in pursuit of the objectives set down in these various programmes and we wish that there would be an unambiguous declaration of renewed intent on the part of all industrialized nations to work towards these ends. In this way, we feel, the moral compulsions in defence of human rights are directly linked with a demonstrated and genuine concern for economic rights.
175.	But nothing threatens human rights, life, or a decent standard of living more than war and armaments. During the last year we have witnessed in all parts of our heterogeneous world a rising voice against the arms race. That voice must be heard, especially by those in government who have the responsibility for making decisions.
176.	What is at issue is a fundamental refusal by people all over the world to accept that humanity will be defeated and destroyed by technology. The question is—do we run the machine or does it run us? Will the awful arithmetic of the atomic bomb overwhelm us and destroy us?
177.	It is more than a rhetorical comment to say that nuclear weapons represent a genocide of the human spirit. Their destructive power is overwhelming. They represent an expression of the genius of man in science and technology. But to allow the genius to turn against humanity is to admit the final genocide.
178.	As the Secretary-General has pointed out in his report to the General Assembly, the principles of the Charter are no more closely tied to the survival of humanity than in the field of disarmament. Interestingly, he has said that we need a recommitment to those principles. In this single word he has drawn our attention to a fact of vital significance, that is, that the principles are there, they exist in the Charter and that they held a livelier place in our imagination and our actions in the past than they do today. That place must be restored and strengthened. We must recommit ourselves to the maintenance of peace with the lowest possible level of armaments and to disarmament as one of mankind's highest practical goals. The need for this is urgent and this is what the people of the world are telling us. They will not accept that the system is out of control. They will not accept the arms-race mentality. The stakes at issue are far too high and the possibility of error leading to global catastrophe grows daily and in direct proportion to the introduction of every new nuclear-weapon system.
179.	The Australian Government is committed to the arms control and disarmament goals of the United Nations, as enshrined both in the Charter and in the substantial fabric of international law that has been developed since the Organization came into existence. That body of law should be developed further and adhered to universally. One of the Australian Government's first actions following its election was to make policy decisions in the disarmament Held which elevated disarmament and arms control goals to the required level of priority within our foreign policy, particularly in relation to our role within the wider world community. It did this motivated by the certain knowledge that this was what the Australian people wanted.
180.	Australia is determined that there will be an end to the nuclear arms race and a reduction in the number and kinds of nuclear weapons held by nuclear-weapon States. We are determined that the Treaty on the Non- Proliferation of Nuclear Weapons shall be strengthened and adhered to universally. Linking these two objectives, we are determined that there should be an end to nuclear testing in all environments for all time. We will seek, with all the vigour possible, an international agreement to ensure that the arms race does not extend to outer space.
181.	Nuclear issues are central to the survival of mankind, but people die daily, and in alarming numbers, through the use of conventional weapons. The arms trade is running at some $700 billion a year. This is a major threat to life and human rights. It provides no security. It is manifestly an illusion to believe that security stems from the barrel of a gun, and the allocation of resources to this trade, instead of to development and the promotion of decent standards of living, is a scandal of monumental proportions.
182.	Military budgets must be reduced. The arms trade must be curbed. Action must be taken to stop the black- market trade in arms. Australia believes that these three goals are ideal subjects for negotiation by the United Nations. Accordingly, we will be promoting action on them.
183.	Chemical weapons—the so-called poor man's atomic bomb—are abhorrent. Their effects are devastating and inhumane. They are cheap and easily stored. They are ideally suited to the non-industrial world, and they must be outlawed. Australia will try to see an international convention developed that will have this effect.
184.	I should like now to turn to several issues of particular concern to Australia.
185.	Australia is and will always be a part of the Southeast Asian and South Pacific region. We are naturally concerned that a stalemate continues over the Kampuchean question. This perpetuates a situation of instability between the countries of Indo-China and neighbouring countries, in which the immediate victims are the Kampuchean people themselves. Australia favours a political solution in Kampuchea. We do not support any approach based on a continuation of the present military activity. Any resolution of the conflict will need to include such basic requirements as the withdrawal of foreign forces from Kampuchea and a form of self-determination for the people of that country. Unfortunately I expect no quick solution.
186.	With regard to southern Africa, we fully understand the frustration expressed by many delegations that the implementation of Security Council resolution 435 (1978) on Namibia should have been obstructed for so long. It is clear now that the long-delayed independence of Namibia is being held up by extraneous issues not encompassed in the United Nations plan, such as its linkage with the withdrawal of Cuban troops from Angola. Australia believes that those extraneous issues should not be allowed to impede Namibia's accession to independence.
187.	I am also concerned to note that the repugnant system of apartheid continues without meaningful modification in South Africa. It is abhorrent to the human spirit that the State should exercise such blatant discrimination against its own citizens on the basis of race. This in turn sows the seeds of instability as the State continues to find it necessary to suppress the aspirations of those seeking to give expression to their rights.
188.	Last year at this time the General Assembly expressed its anguish at the cruel events which had engulfed Lebanon and its people. It is a tragedy that Lebanon is still in the grip of turmoil and conflict. It is more than ever urgent that the conditions be created to enable the Government of Lebanon to assert its authority over its sovereign territory. We welcome the cease-fire as an indispensable first step towards a peaceful settlement. We sincerely hope that all sides in the conflict will be able to meet in a genuine effort to find a solution to Lebanon's internal problems in the knowledge that Lebanon's hopes for the future lie in dialogue.
189.	The tragedy of Lebanon has also served to emphasize yet again the continuing and pressing need for a comprehensive, just and lasting settlement of the Middle East dispute. For Australia, this means the need to sustain the right of Israel to exist behind secure and recognized borders. That is an absolute commitment. But, equally, it means recognition of the central importance of the Palestinian issue in any settlement. The Australian Government acknowledges the right to self-determination of the Palestinian people, including their rights, if they so choose, to independence and the possibility of establishing their own independent State. The Australian Government also recognizes that any arrangement finally agreed upon will evolve from processes involving the peoples of the immediate region, including those of Syria and Jordan. The roles and views of the super-Powers cannot be ignored in any such process.
190.	Earlier this year I noted, on behalf of the Australian Government, that Indonesia had incorporated East Timor in its territory, and at the same time I expressed our concern that an internationally supervised and accepted act of self-determination had not taken place. Australia notes the decision of the Assembly to defer consideration of the situation in East Timor until the thirty-ninth session of the General Assembly. We hope that Indonesia and Portugal will be able to use the time between now and the next session to reach a lasting settlement of this question, a settlement which will take into account the best interests of the people of East Timor.
191.	Tensions in Central America have increased since the last session of General Assembly. Australia believes that solutions to the problems of this region lie in the maintenance of the principle of non-intervention in the internal affairs of other States and in the efforts directed towards domestic reforms and reconciliation. Australia therefore welcomes and supports the important role the countries of the Contadora Group are now playing in seeking to develop a dialogue and a consensus among the countries of the region.
192.	Before concluding my statement, I feel obliged to turn to an issue which is on the agenda of the General Assembly for the first time and which is of particular importance to Australia, namely, Antarctica.
193.	The Antarctic Treaty is a uniquely successful international instrument of co-operation. It is a major disarmament agreement and excludes all military activities. It forbids nuclear explosions in Antarctica and prohibits the dumping of nuclear waste. There is a comprehensive system of on-site inspection, with observers being guaranteed freedom of access at any time to all areas of Antarctica. The resulting demilitarization and denuclearization of the continent—to which the two super-Powers are parties—is of great value to mankind and of specific value to Australia as a neighbouring continent.
194.	The Antarctic regime is also an instrument of conservation and management of resources.
195.	I should add that the Treaty is not exclusive. Any State may accede, and 28 nations with diverse economic and political interests have already done so. The most recent adherents to the Treaty are India and China.
196.	Australia is concerned about the introduction of this matter into the United Nations lest the substantial achievements of the Treaty system be put at risk. The United Nations was created to solve problems, not to create new ones.
197.	It is the opinion of the Australian Government that any attempt to negotiate a new international agreement on Antarctica or to renegotiate parts of the Treaty would prove counter-productive and introduce uncertainty and possible instability into a region of hitherto unparalleled international harmony.
198.	The United Nations symbolizes and provides the framework for the steady, almost relentless, growth of a sense of world community. This sense of world community is a unique feature of the twentieth century—a product of communications technology, economic development and political consciousness—and this sense of world community will continue to grow with the inevitable increase in interdependence.
199.	In this context, the United Nations is absolutely essential. Indeed, its great achievement has been that for almost 40 years now, it has given effective and continuing expression to this new dimension of the community of nations. It has done this in a period of unparalleled change, including the era of decolonization, over which it presided, and major shifts in the disposition of power. To compare the agenda and compass of this body with those of the League of Nations 50 years ago is to appreciate why one has endured and the other could not. The evolution of this essential institution cannot be allowed to falter now.
200.	We cannot escape the fact that the process is becoming more and more difficult—not least because this growing sense of world community sits uneasily with the system of nation States that were chosen as the basis of our political system. The inherent tension between notions of untrammelled national interest and a growing sense of world community present our greatest challenge, as individual Governments and as United Nations. We face great enough pressures individually; the United Nations must bear the sum of these conflicts and manage them constructively.
201.	The alternatives are limited: a world, in a state of perpetual tension, dominated by a handful of great Powers, or a resort to arms that would leave very little future for any of us. These, I remind the Assembly, were the very things the United Nations was created to eliminate.
 

